*350MEMORANDUM BY THE COURT
The facts in this case are fully set out in the findings, and it is not necessary to recapitulate them here. The plaintiff commenced work under the contract, and was delayed 412 days by the defendant in its performance. It thereby incurred losses and expenses amounting to the sum of $11,894.07. These facts are not disputed.
The law governing- such cases is well established, and has been repeatedly asserted by this court and by the Supreme Court of the United States. Kelly & Kelly v. United States, 31 C. Cls. 361; William Cramp & Sons v. United States, 41 C. Cls. 164; Muller v. United States, 113 U. S. 153; United States v. Smith, 94 U. S. 214.
Judgment for plaintiff under Finding IV for the sum of $11,849.07.